Citation Nr: 0841989	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-11 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a compensable initial rating for a right 
fifth finger disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty in the military from June 
1974 to August 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2004 and January 2005 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

In August 2007, the Board remanded the veteran's claims for 
additional development and adjudication.  The case has now 
been returned to the Board for further review.

The issue of entitlement to a permanent and total disability 
rating for pension purposes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected right fifth finger disability is 
not manifested by limitation of motion of other digits or 
interference with overall function of the hand. 

2.  The currently demonstrated tinnitus as likely as not had 
its clinical onset during the veteran's period of active 
service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
evaluation for the veteran's right fifth finger disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 
5156, 5227, 5230 (2008).

2.  By extending the benefit of the doubt to the veteran, 
tinnitus is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In letters dated in September 2003, February, August, and 
November 2004, and October 2007, the RO and AMC provided the 
veteran with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to his claims, including 
that a disability rating and an effective date for the award 
of benefits will be assigned if the claims are granted.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
was also generally invited to send information or evidence to 
VA that may support his claims, was advised of the basic law 
and regulations governing his claims, the basis for the 
decisions regarding his claims, and the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  

In this regard, the Board notes that, with respect to the 
veteran's initial rating claim, the Board observes that in 
Dingess v. Nicholson, the Court recently held that upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim for 
service connection, including that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, however, the Court also 
declared, that "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Id. at 491.  As such, no further VCAA notice is 
required with respect to the veteran's claim for an initial 
higher disability rating; and under the circumstances, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  

For these reasons, the Board finds that the RO substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical and treatment records, VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Initial rating claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson  v. Brown, 12 Vet. App. at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Here, the veteran's right fifth finger disability is 
currently rated as noncompensable under Diagnostic Code 5227.  
Under this code, the maximum evaluation available is 0 
percent where there is either favorable or unfavorable 
ankylosis of the ring or little finger.  A note to this 
section, however, requires consideration of whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

Ankylosis is considered favorable if the metacarpophalangeal 
or proximal interphalangeal is ankylosed and there is a gap 
of two inches or less between the fingertips and the proximal 
transverse crease of the palm, with the fingers flexed to the 
extent possible.  Ankylosis will be considered unfavorable if 
(i) the metacarpophalangeal or proximal interphalangeal is 
ankylosed and there is a gap of more than two inches between 
the fingertips and the proximal transverse crease of the 
palm, with the fingers flexed to the extent possible, or (ii) 
both the metacarpophalangeal or proximal interphalangeal 
joints of a digit are ankylosed, even if each joint is 
individually fixed in a favorable position.  Finally, 
ankylosis will be rated as amputation without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto, if both the metacarpophalangeal or proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone.  

Under Diagnostic Code 5156, a 20 percent evaluation for 
amputation of the little finger is warranted for metacarpal 
resection (more than one-half the bone lost).  Without 
metacarpal resection, a 10 percent evaluation is warranted if 
the point of amputation is at the proximal interphalangeal 
joint or proximal thereto.  

The veteran's disability may also be evaluated under 
Diagnostic Code 5230, which provides for a maximum 0 percent 
rating for any limitation of motion of the ring or little 
finger.

The medical evidence in this case consists primarily of 
outpatient treatment records and VA examinations in May 2004 
and May 2008.  

The May 2004 VA examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination and 
report.  The veteran's medical history was noted, to include 
an incident in service when the veteran got his finger stuck 
and jammed in a washing machine.  The veteran reported that 
he has pain in the finger, precipitated by cold weather or 
holding an object for a long period of time.  The veteran 
also reported decreased grip strength and stiffness in cold 
weather, but no locking or instability.  The veteran also 
reported some edema and numbness in the finger as well.  The 
veteran was noted to be right handed.  In this regard, the 
examiner indicated that the veteran reported that the injury 
had not altered his penmanship.  Upon examination, the 
veteran's right fifth finger was indicated to be in a 
permanent state of flexion at the PIP joint with a loss of 
approximately 50 degrees of extension.  The veteran was 
diagnosed as status post traumatic injury to the right fight 
finger, with pain triggered by cold weather.  

The veteran's finger disability was again examined by VA in 
May 2008.  The examiner indicated that the veteran's claims 
file had been reviewed in connection with the examination and 
report.  The veteran's medical history was noted for the 
record.  The examiner stated that the veteran's right fifth 
finger had a slight flexion in the IP joint.  The veteran 
indicated that the finger hurt and that he could not 
straighten it.  The examiner was, however, able to straighten 
the finger passively.  The veteran was noted to have a good 
grip in the right hand and found that the veteran could hold 
a pen and hold a piece of paper.  The veteran could touch his 
thumb with his index, middle, and ring fingers, and could 
close a 2mm gap of the fifth finger with effort.  The veteran 
could also spread his fingers and had good resistance 
opposition.  There was good strength in gripping from the 
hand and good strength in dorsiflexion of the wrist to 25 
degrees and good strength resisting dorsiflexion to the 
thumb.  Range of motion was noted and the veteran was 
indicated to have good range of motion throughout testing 
with no pain, weakness, fatigue or lack of endurance.   Range 
of motion of the right fifth finger was also noted to be 
good, with no pain, weakness, fatigue or lack of endurance.  
The examiner, in summary, stated that, although the veteran 
had complaints of pain and aching in the hand, there was no 
limitation in the use of the right hand on examination.  The 
examiner also noted that there did not appear to be any pain 
on range of motion testing.  The veteran was diagnosed as 
status post fracture of the right fifth finger with voluntary 
limited motion.  Other than that, the examiner found that 
there was no apparent functional impairment of the right 
hand. 

Based on the foregoing, the Board finds that the disability 
picture does not warrant a higher evaluation for the 
veteran's right fifth finger disability.  Here, the Board 
notes that a noncompensable evaluation is the maximum 
evaluation available under Diagnostic Codes 5227 and 5230.  
And the medical evidence does not indicate that an evaluation 
as amputation is warranted or an additional evaluation is 
warranted for resulting limitation of motion of other digits 
or interference with overall function of the hand.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, while there were complaints of pain, as noted above, 
the record reflects good range of motion with voluntary 
limitation.  And there is no indication that the veteran had 
additional limitation due to pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The Board 
therefore holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.  

The veteran's service connected right fifth finger disability 
has not been shown to be manifested by greater than the 
criteria associated with the rating assigned under the 
designated diagnostic code during any portion of the appeal 
period.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
veteran's appeal.  See Fenderson, supra.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's disability reflects an 
exceptional or unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis.  
See 38 C.F.R. § 3.321(b)(1).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
for any period since the grant of service connection.  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

III.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 
(2008).  Certain chronic diseases may be presumed to have 
been incurred in service if they become manifest to a degree 
of 10 percent within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In addition, if a condition noted during service is not noted 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Pertinent 
regulation also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In this case, the veteran has been diagnosed with tinnitus.  
Although the Board has reviewed the lay and medical evidence 
in detail, the Board will focus its discussion on evidence 
that concerns whether the veteran's current disability is 
related to a disease or injury in service.  See Gonzalez v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The medical evidence in this case consists primarily of a 
November 2005 VA treatment note and a VA examination dated in 
April 2008.  

In the November 2005 VA treatment note, the veteran reported 
an incident of acoustic trauma in service when a grenade 
landed in close proximity to his right side.  This happened 
during a training exercise and the veteran indicated that no 
hearing protection was used at the time.  After this incident 
the veteran reported ringing in both ears which never 
subsided and had recently become worse.  The veteran also 
reported some post-service noise exposure.  The veteran was 
indicated to have hearing loss and tinnitus and was 
encouraged to open a claim for these conditions.  

In April 2008, the veteran was afforded a VA examination in 
connection with his claim.  The examiner indicated that the 
veteran's claims file had been reviewed in connection with 
the examination and report.  The veteran's military history 
and noise exposure in service were noted for the record, to 
include the incident with the grenade.  The veteran reported 
post-service noise exposure in the automotive industry where 
he was exposed to machinery, air guns, and compressors, but 
otherwise indicated no post-service acoustic trauma.  The 
veteran was diagnosed with tinnitus.  The examiner also found 
that "tinnitus was as likely as not caused by acoustic 
trauma during military service."  

Following a careful review of the record, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for tinnitus is warranted in this 
case.   

Here, the Board notes that the RO essentially denied this 
claim on the basis that the veteran's medical records do not 
show a diagnosis of tinnitus until 2005 and because the April 
2008 examiner's opinion is based on medical history as 
reported by the veteran.  

The Board acknowledges that the service records and post-
service records do not reflect complaint or treatment for 
tinnitus until relatively recently.  However, the United 
States Court of Appeal for the Federal Circuit (Federal 
Circuit) recently held in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Id. at 1336.  

In the present case, the Board finds the veteran's account of 
his medical history credible.  The Board also observes that 
the veteran is competent to report the onset of symptoms, and 
continued symptomatology since that time.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469 70 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge).  

Further, in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court), citing its earlier decisions in Swann v. Brown, 5 
Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 
(1993), reaffirmed the proposition that, in evaluating 
medical opinion evidence, the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or that are contradicted by 
other facts of record.  Id. at 179.  

In Kowalski, however, the Court declared that the Board 
cannot disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id.  

Recently, in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
the Court, citing Kowalski, as well as Swann and Reonal, 
emphasized that the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion is based on 
a history provided by the veteran.  Id. at 432-33.  

Following a careful review of the record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the veteran's claim of service 
connection for tinnitus.  In reaching this determination, the 
Board notes the April 2008 VA examiner opined that the 
veteran's tinnitus was as likely as not caused by acoustic 
trauma during military service.  

Further, there is no negative medical opinion evidence.  
Although the Board is not required to accept medical 
authority supporting a claim, VA must provide reasons for 
rejecting that evidence and, more importantly, must provide a 
medical basis other than its own unsubstantiated conclusions 
in support of a determination.  Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Here, because the medical opinion evidence supports the 
veteran's claim, service connection for the veteran's 
tinnitus is warranted.  And in this regard, the Board points 
out that the Court has cautioned VA against seeking an 
additional medical opinion where favorable evidence in the 
record is unrefuted, and indicated that it would not be 
permissible to undertake further development if the purpose 
was to obtain evidence against an appellant's claim.  See 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 


ORDER

1.  A compensable initial rating for a right fifth finger 
disability is denied

2.  Service connection for tinnitus is granted.  


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's pension claim must again be remanded for 
further action.

When the veteran's claim was previously before the Board in  
August 2007, the matter was remanded for further development.  
In doing so, the Board noted that 
the Court has provided specific guidance on how a claim for a 
permanent and total disability rating for pension purposes 
should be adjudicated.  See, e.g., Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999); Roberts v. Derwinski, 2 Vet. App. 
387 (1992).  The Board noted that, included in the 
instructions provided in the decisions of the Court, is a 
requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where a percentage rating for each of the veteran's 
ratable disabilities has not been assigned by the RO, the 
Board noted that further development is required so that the 
Board can undertake the review process set out by the Court.  
Id.  Additionally, even where the RO has identified a 
disability and assigned a rating, the Board found that 
further development may be required in order to apply the 
rating criteria by which the disability is evaluated 
properly.  Id.  

The Board then found that in the instant case, on his June 
2003 claim (VA Form 21-527), the veteran stated that he was 
totally disabled because of a lower spine injury.  In a 
November 2003 statement, he said that he fell from a 3-story 
house in 1994 and fractured his lower spine and heels, and 
injured his knees.  As a result of these injuries, the 
veteran said he was unable to stand for long periods of time 
and unable to secure employment.  Medical records from Roger 
Williams General Hospital actually indicate that the veteran 
jumped from a 3-story building in January 1993.  Psychiatric 
consultation records note that he was intoxicated with 
alcohol and cocaine and attempted to commit suicide.  X-ray 
records indicated there was mild osteoarthritis of the lumbar 
spine and that he had fractured his left hip and pelvis.  An 
open reduction was performed to repair the fracture.  He also 
fractured his left ankle and the third metatarsal of the 
right foot.  In addition, the report of a December 2003 VA 
general medical examination indicated that the veteran 
continued to complain of chronic low back pain and left hip 
pain.  

The Board found that the foregoing medical evidence suggested 
that the veteran's injuries were a result of willful 
misconduct; however, the Board also found that the RO had 
made no specific finding as to whether the veteran's injuries 
were due to willful misconduct, thereby constituting a bar to 
the payment of pension benefits on the basis of these 
disabilities.  

The Board also found that the March 2005 rating decision 
noted that the veteran's combined rating for his nonservice-
connected disabilities was 0 percent.  The RO, however, did 
not specify a rating for a low back disorder and left hip 
disorder.  Nor was a rating provided for decreased hearing 
and urinary urgency diagnosed at the December 2003 VA 
examination.  The veteran was last afforded a VA general 
examination in December 2003.  He was not examined at that 
time for any residual disability associated with his 
diagnosed chronic hepatitis C.  Since that time, additional 
VA treatment records were been associated with the claims 
file, which showed that the veteran had been followed for 
high blood pressure/hypertension and ocular migraine.  In 
light of the length of time since the last VA examination, 
and given that not all of the veteran's disabilities were 
examined at that time and medical evidence of additional 
disabilities, the Board found that new examinations should be 
scheduled on remand.  Prior to arranging for the veteran to 
undergo VA examination, the Board also found that the RO or 
the AMC should obtain and associate with the record all 
pertinent, outstanding VA and private treatment records. 

Since the August 2007 remand, the veteran was afforded VA 
examinations for his low back, left hip, hypertension, 
hepatitis C, and headaches.  However, the back examination 
did not include range of motion testing needed to evaluated 
the veteran's disability.  In addition, the RO has not 
assigned a percentage rating for each of the veteran's 
ratable disabilities indicated in the August 2007 remand, nor 
was there any determination regarding whether any of the 
veteran's disabilities were the result of willful misconduct.

In light of the foregoing, the Board reluctantly concludes 
that this matter must be remanded for compliance with the 
Board's August 2007 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an appropriate VA examination in 
order to determine the current severity 
of his low back disability.  The claims 
folder must be made available to the 
examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report.  

(a) The examiner(s) should identify 
and express an opinion as to the 
severity of any orthopedic 
manifestations (including decreased 
range of motion and the presence or 
absence of muscle spasm, guarding or 
localized tenderness, and their effect 
upon gait and spinal contour) of the 
veteran's back disability.  The 
examiner(s) should conduct all 
indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  

(b) The examiner(s) should fully 
describe any pain, weakened movement, 
excess fatigability, and 
incoordination present in the back.  
To the extent possible, the 
examiner(s) should express any 
functional loss in terms of additional 
degrees of limited motion.  The 
examiner(s) should also specifically 
address whether there is muscle spasm 
on extreme forward bending; loss of 
lateral spine motion, unilateral, in a 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or 
abnormal mobility on forced motion.  
And the examiner(s) should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use 
or during flare-ups.  If this is not 
feasible, the examiner(s) should so 
state.  

(c) If possible, the examiner(s) 
should state whether the back 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of those 
episodes.  

(d) With respect to any neurological 
impairment, the examiner(s) should 
also identify all neurological 
symptoms of intervertebral disc 
syndrome, to include reflex changes, 
characteristic pain, and muscle spasm, 
and express an opinion as to their 
severity.  Any peripheral nerve or 
nerves involved, resulting from the 
back disorder should be identified and 
described.  And any functional 
impairment of the extremities due to 
the disc disease should be identified.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

2.  After all appropriate evidentiary 
development has been completed, the RO or 
the AMC should readjudicate the veteran's 
claims.  In doing so, the RO or the AMC 
should rate each of the veteran's ratable 
disabilities under the applicable 
schedular criteria and determine whether 
a permanent and total rating is warranted 
under the "average person" or 
"individual unemployability due to 
lifetime disabilities" standards, and 
whether extra-schedular consideration is 
warranted.  The RO or the AMC should also 
consider whether any current disability 
is due to willful misconduct.  

        (CONTINUED ON NEXT PAGE)





3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and provided the requisite 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


